
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Ms. Jackson Lee of
			 Texas introduced the following joint resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Denouncing the practices of female genital
		  mutilation, domestic violence, honor killings, acid burnings,
		  dowry deaths, and other gender-based persecutions, expressing the sense of
		  Congress that participation, protection, recognition, and equality of women is
		  crucial to achieving a just, moral and peaceful society, and for other
		  purposes.
	
	
		Whereas human rights violations against women occur around
			 the world and are not limited to times of war, and have been committed for
			 political gain, personal advantage, ethnic hatred, and in the name of deities
			 and fundamentalist religious zeal;
		Whereas in many parts of the world, there is a culture of
			 violence and discrimination which denies women rights equal to those of men and
			 which legitimizes the exploitation of women for personal gratification,
			 political purposes, and financial gain;
		Whereas despite the fact that in 1998, the United Nations
			 International Criminal Tribunal for Rwanda set a precedent in international law
			 by establishing and prosecuting rape and sexual violence in times of violent
			 conflict as war crimes and crimes against humanity, the rape of women continues
			 to be used as an instrument of armed conflict in the 21st century;
		Whereas former Bangladeshi Prime-Minister Sheikh Hasina
			 acknowledged that every year in Bangladesh up to 200 women are horribly
			 disfigured by acid attacks by their spurned husbands or suitors, leaving many
			 of them blind, deaf, or dead;
		Whereas according to Amnesty International, 6,000 women
			 are subjected to genital mutilation each day in North Africa, and 135,000,000
			 women, in at least 46 other countries, have undergone female genital mutilation
			 worldwide;
		Whereas Time Magazine reports that about 25,000 women in
			 India each year are doused with gasoline, set on fire, and burned to death
			 because their marriage dowries are deemed too small, and four out of five of
			 these attacks are not reported to or recorded by law enforcement
			 agencies;
		Whereas in many societies baby girls are denied food,
			 drowned, suffocated, abandoned, or their spines are broken simply because they
			 are born girls;
		Whereas in China, where the male child is traditionally
			 prized above the female, the one-child state policy has
			 multiplied the rate of abandonment, sex-selective and forced abortion and
			 female infanticide, and yielded a skewed population demographic;
		Whereas Chinese demographics have exacerbated the
			 abduction, trafficking, and sale of Asian women and girls for the purposes of
			 sex slavery and forced marriage;
		Whereas Amnesty International estimates that this year,
			 more than 15,000 women will be sold as sexual slaves in China;
		Whereas according to World Bank figures, at least
			 one-in-five women and girls around the world has been beaten or sexually abused
			 in her lifetime;
		Whereas the 2002 Parliamentary Assembly of the Council of
			 Europe estimates that the leading cause of death worldwide among women ages 14
			 through 44 is the violence to which they are subjected in their own homes, and
			 in the Russian Federation alone, every day 36,000 women are beaten by their
			 husbands or partners;
		Whereas in the United States, every day four women die as
			 a result of domestic violence, every year more than half a million women are
			 battered, every year 4,000,000 women are physically abused by their husbands or
			 domestic partners, one-third of American women report physical or sexual abuse
			 by a husband or boyfriend at some point in their lives, over 324,000 pregnant
			 women are victims of intimate partner violence annually, the majority of
			 welfare recipients have experienced domestic violence as adults, and domestic
			 violence causes 100,000 days of hospitalization, 30,000 emergency room visits,
			 and 40,000 visits to a doctor each year;
		Whereas the theme for the 2007 United Nations
			 International Women’s Day was Ending Impunity for Violence Against Women
			 and Girls;
		Whereas UNAIDS asserts that the best way to prevent HIV is
			 to raise the status of women because a woman’s vulnerability to HIV infection
			 is in direct proportion to her lack of control over the risks of
			 infection;
		Whereas the inequalities between women and men have
			 persisted and major obstacles remain, with serious consequences for the
			 well-being of all people;
		Whereas the situation of women is exacerbated by the
			 extreme poverty that affects the lives of the majority of the world’s people,
			 in particular women and children;
		Whereas families rely on mothers and wives for emotional
			 support, labor, and income needed to raise healthy children and care for other
			 relatives;
		Whereas according to the United Nations, nearly 70 percent
			 of the people who live in abject poverty are women and women perform two-thirds
			 of the world’s work, earn less than five percent of its income, and own less
			 than one percent of its property;
		Whereas democracy, political stability, and economic
			 development are linked to the welfare of women and children, yet the United
			 Nations estimates that three-of-every-four illiterate adults in the world are
			 women and two-thirds of children denied primary education are girls;
		Whereas the exclusion of women from the political process
			 in many countries makes them even more vulnerable to abuse;
		Whereas as long as women and girls are undervalued,
			 overworked, and subjected to violence in and out of their homes, the potential
			 of the human family to create a peaceful, prosperous world will not be
			 realized; and
		Whereas the leadership of women is strongly linked to
			 social justice, economic prosperity, political stability, peaceful relations,
			 and a healthy population: Now, therefore, be it
		
	
		That—
			(1)Congress—
				(A)denounces the
			 barbaric practices of female genital mutilation, domestic violence,
			 honor killings, acid burning, dowry deaths, and other
			 gender-based persecutions and crimes;
				(B)asserts that women
			 are not chattel, should not be trafficked, exploited, or sold for services, and
			 should not be denied the right to education, to ownership of property, or to
			 participate in full, economic, social and political life;
				(C)demands the
			 cessation of these barbaric practices and the dismantling of social and
			 institutional mechanisms which perpetuate systematic discrimination against
			 women and girls; and
				(D)calls on all
			 governments to pass enforceable laws banning these practices, prosecute any
			 individuals who persecute or violate women and girls with these acts, and pass
			 measures to empower women and girls and afford them equal access to
			 educational, social, and economic opportunities;
				(2)the President, in
			 conjunction with fellow donor countries, shall seek to promote the rights,
			 health, and empowerment of women in every aspect of their foreign assistance to
			 developing countries, and discourage continued acts of violence against women
			 and the impunity that often accompanies these acts; and
			(3)it is the sense of
			 Congress that—
				(A)participation,
			 protection, recognition, health, and equality of women and girls are crucial to
			 achieving a just, moral, and peaceful society; and
				(B)regardless of
			 religion, geography, or form of government, women should not be denied their
			 human rights, and those rights must be defended and enforced when they are
			 abridged, challenged, or violated.
				
